Title: From Alexander Hamilton to James McHenry, 5 March 1799
From: Hamilton, Alexander
To: McHenry, James


New York, March 5, 1799. “I recur to your letters of the 31st of January 4th 15 21. 22 23 & 27 of February, for the purpose of doing whatever may remain to be done in relation to their contents.
“… the complete formation of the several corps and their subdivisions which includes the appointment of the full complement of Officers is so essential to order that delay in this respect is very prejudicial to the service. I must therefore beg leave to urge that whatever remains to be done by the Executive towards this end may be completed, & that I may without delay be furnished with the necessary lights towards executing the part which has been assigned to me.… It is especially essential that no time be lost in giving to the different regiments the proper commanding Officers, in all the cases in which this has not been already done.…
“There are several points in your letter of the 4th of February upon which I cannot act with due information until I receive the documents promised by that letter. These are
“1   The Regulations which are intended by this paragraph of that letter ‘It is expected &c that you will give orders that the Garrisons &c make Returns and observe the enclosed regulations’
“2   The Report of the Purveyor of supplies shewing the quantities of the different articles of cloathing &c.

“3   The schedule of the Officers who have accepted their appointments with the places of their residence.
“4   The list of Officers at present employed in the recruiting service and their places of rendezvous.
“5   The list of the names of all the Officers of the army classed according to their respective Regiments or Corps with the dates of their Commissions.
“Besides these documents it is necessary for me to be informed what are the returns and reports of different kinds which have heretofore been accustommed to be made to the War Department.…
“I ought also to know correctly the various channels of supply and the persons who administer them; and to understand generally the cases in which an application for any of them through the Secretary at War is necessary to the execution of the general system, as contradistinguished from those in which a call of the commanding General upon the Officer who is to furnish may be proper.…
“I have presumed that you have ready a competent number of printed pamphlets containing recruiting instructions to be distributed among the Officers who shall be employed on that service. If so, I request that they may be forwarded to me.…
“You speak of a project of regulations which was communicated to me by the Commander in Chief. I recollect to have seen a manuscript of this kind, but it was not left with me, and the circumstance of the conjuncture did not permit me to examine it. If now in your possession, will you oblige me by forwarding it? …
